DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 05/27/2022, the following represents the changes from the previous claims: Claims 1 and 6 were amended and claims 9 and 10 are new. Claims 1-10 are presented for examination. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The
certified copy has been filed in parent Application No. FR1752677, filed on 03/30/2017.

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4. 	Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a. Claim 1 recites the limitation “the cage that comprises the plurality of compartments” in lines 12. There is insufficient antecedent basis for this limitation in the claim as “each cage comprising a plurality of compartments” was recited previously in the claim. 
b. Claim 2 recites the limitation “walls of the first separator” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim as only “a wall of the first separator” was recited previously in claim 1. 
c. Claim 9 recites the limitation “the system comprises at least two cages” in lines 1-2. It is unclear if the at least two cages are the same “at least two cages” recited previously in claim 1 or if the at least two cages are at least two additional cages. 
d. Claims 3-8 and 10 are rejected as depending upon a rejected claim.

5. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.


Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1-5, 7, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoon et al. (US Patent Publication 2009/0262344) in view of Eng et al. (US Patent Publication 2012/0086802).
a. Regarding claim 1, Yoon teaches a system for studying the behavior of living organisms, in particular a toximeter, comprising at least two cages 10 [As shown, there are provided two sets of test chamber 10 [0022]] each cage 10 comprising a plurality of compartments 11, each of the compartments being intended to receive a living organism [killifish (or medaka) contained in the respective containing spaces 11 as the detector [0022]], each cage being transparent at least on one observation side in order to allow the observation of living beings from an observation point located at a distance from the observation side and an imager 50 located at the observation point of each cage [a camera 50 installed at a side surface of the test chamber 10. And, the behavior information of the killifish (or medaka), i.e. the detector taken by the camera 50 [0026]], compartments 11 being distributed next to each other on the observation side [FIG. 2], the compartments being delimited between them by separators 12, each separator between two adjacent compartments among the plurality of compartments having a wall in each of said adjacent compartments, the separators comprising a first separator and a second separator [Each test chamber 10 is provided with four containing spaces 11 and the partition walls 12 are installed between respective containing spaces 11 [0026]].
Yoon does not specifically teach a wall of the first separator being inclined with respect to a wall of the second separator so that the walls of the separators of a compartment are closer together in the direction of the observation side, said separators each being aligned along a different respective convergence line among a plurality convergence lines that meet at the observation point and the observation sides are substantially perpendicular to each other. Eng teaches a wall of the first separator being inclined with respect to a wall of the second separator so that the walls [sides disposed at an angle to a vertical direction [0077]] of the separators of compartment 14 or 15 are closer together in the direction of the observation side [FIG. 2( b) shows a confinement structure 15 having its sides disposed at a small angle to a vertical direction, while FIG. 2( c) shows a confinement structure 14 having its sides disposed at a larger angle to the vertical direction. Both confinement structures approximate a field of view of the imaging device 7, with confinement structure 14 being identical to the filed of view for a particular static set-up. As can be seen from FIGS. 2( e) and 2(f) respectively, the effect of perspective is largely eliminated in both cases. The top imaging device 7 is able to zoom in and the fish 22 appear larger as compared to the view in FIG. 2( d), hence more details can be observed [0077]], said separators each being aligned along a different respective convergence line among a plurality convergence lines that meet at the observation point and the observation sides are substantially perpendicular to each other [Video data can be obtained from both the top imaging device 7 and the side imaging device 11; FIG. 1( b), 1(c) [0076]] for the purpose of providing inclined separator walls to approximate a field of view of the imager device so the effect of perspective is largely eliminated and more details can be observed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Yoon to include a wall of the first separator being inclined with respect to a wall of the second separator so that the walls of the separators of a compartment are closer together in the direction of the observation side, said separators each being aligned along a different respective convergence line among a plurality convergence lines that meet at the observation point and the observation sides are substantially perpendicular to each other as taught by Eng because doing so would have provided inclined separator walls to approximate a field of view of the imager device so the effect of perspective is largely eliminated and more details can be observed. Please note in the combination of Yoon and Eng the walls of the separators of a compartment among the plurality of compartments are closer together in the direction of the observation side of the cage that comprises the plurality of compartments and the observation sides of the cages are substantially perpendicular to each other.
b. Regarding claim 2, Yoon in view of Eng teaches (references to Eng) the system according to claim 1, wherein walls of the first separator are inclined with respect to the walls of the second separator [sides disposed at an angle to a vertical direction [0077]] so that the walls of said first separator approach the walls of said second separator towards the observation side [FIG. 2( b) shows a confinement structure 15 having its sides disposed at a small angle to a vertical direction, while FIG. 2( c) shows a confinement structure 14 having its sides disposed at a larger angle to the vertical direction. Both confinement structures approximate a field of view of the imaging device 7, with confinement structure 14 being identical to the filed of view for a particular static set-up. As can be seen from FIGS. 2( e) and 2(f) respectively, the effect of perspective is largely eliminated in both cases. The top imaging device 7 is able to zoom in and the fish 22 appear larger as compared to the view in FIG. 2( d), hence more details can be observed [0077]].
c. Regarding claim 3, Yoon in view of Eng teaches (references to Yoon) the system according to claim 1 having walls of each separator 12 between two adjacent compartments among the plurality of compartments 11. Yoon in view of Eng teaches (references to Eng) the system according to claim 1 having walls of each separator inclined relative to each other [sides disposed at an angle to a vertical direction [0077]] towards the observation side, said walls each being aligned along a plurality of convergence lines that meet at the observation point [FIG. 2( b) shows a confinement structure 15 having its sides disposed at a small angle to a vertical direction, while FIG. 2( c) shows a confinement structure 14 having its sides disposed at a larger angle to the vertical direction. Both confinement structures approximate a field of view of the imaging device 7, with confinement structure 14 being identical to the filed of view for a particular static set-up. As can be seen from FIGS. 2( e) and 2(f) respectively, the effect of perspective is largely eliminated in both cases. The top imaging device 7 is able to zoom in and the fish 22 appear larger as compared to the view in FIG. 2( d), hence more details can be observed [0077]]. Please note in the combination of Yoon and Eng the walls of each separator are aligned along different convergence lines that meet at the observation point.
	d. Regarding claim 4, Yoon in view of Eng teaches (references to Yoon) the system according to claim 1, wherein, for each of the at least two cages, the observation point is located at a distance from the observation side [a camera 50 installed at a side surface of the test chamber 10. And, the behavior information of the killifish (or medaka), i.e. the detector taken by the camera 50 [0026]].
	Yoon in view of Eng does not specifically teach a distance of less than one meter from the observation side. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Yoon in view of Eng to include an observation point distance of less than one meter from the observation side because doing so would have provided a suitable observation point distance to capture as much detail as possible for distinguishing relevant features, while allowing for some adjustment, e.g. focusing and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
e. Regarding claim 5, Yoon in view of Eng teaches (references to Yoon) the system according to claim 1, comprising the plurality of compartments 11 and separators 12. Yoon further teaches a circuit for the circulation of fluid, for example water, through the plurality of compartments, the separators 12 having openings to allow fluid communication between adjacent compartments among the plurality of compartments [partition wall 12 is formed with rectangular holes (not shown) having a size smaller than the size of the killifish so that water in the test chamber can freely flow through the partition wall [0022]].
	f. Regarding claim 7, Yoon in view of Eng teaches (references to Yoon) the system according to claim 1, wherein the at least two cages comprise a first cage and a second cage 10 [As shown, there are provided two sets of test chamber 10 [0022]] arranged with a horizontal observation side [a camera 50 installed at a side surface of the test chamber 10. And, the behavior information of the killifish (or medaka), i.e. the detector taken by the camera 50 [0026]]. Yoon in view of Eng teaches (references to Eng) the system according to claim 1 having a vertical observation side and a horizontal observation side [Video data can be obtained from both the top imaging device 7 and the side imaging device 11; FIG. 1( b), 1(c) [0076]]. Please note in the combination of Yoon and Eng the first cage is arranged with a vertical observation side, and the second cage is arranged with a horizontal observation side.
g. Regarding claim 10, Yoon in view of Eng teaches (references to Yoon) the system according to claim 1, having a first cage 10 and a second cage 10 [As shown, there are provided two sets of test chamber 10 [0022]], and the observation side of the first cage and the second cage [a camera 50 installed at a side surface of the test chamber 10. And, the behavior information of the killifish (or medaka), i.e. the detector taken by the camera 50 [0026]]. Yoon in view of Eng teaches (references to Eng) the system according to claim 1, having a first observation side substantially perpendicular to a second observation side [Video data can be obtained from both the top imaging device 7 and the side imaging device 11; FIG. 1( b), 1(c) [0076]]. Please note in the combination of Yoon and Eng the observation side of the first cage is substantially perpendicular to the observation side of the second cage.

8. 	Claims 6 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoon et al. (US Patent Publication 2009/0262344) in view of Eng et al. (US Patent Publication 2012/0086802) as applied to claim 1 above, and further in view of Castranova (US Patent Publication 2016/0106075).
a. Regarding claim 6, Yoon in view of Eng teaches (references to Yoon) the system according to claim 1, wherein the system comprises at least two cages 10 comprising multiple of the plurality of compartments 11 [As shown, there are provided two sets of test chamber 10 and each set has containing spaces 11 to contain a detector therein, the containing spaces 11 being divided into four. A partition wall 12 is formed between the containing spaces 11 of the test chamber 10 [0022]] regularly distributed in front of the observation point [a camera 50 installed at a side surface of the test chamber 10. And, the behavior information of the killifish (or medaka), i.e. the detector taken by the camera 50 [0026]].
Yoon in view of Eng does not specifically teach cages arranged according to flat or curved sheets comprising multiple regularly distributed compartments. Castranova teaches cages 100 [a multitude of tanks 100 [0082]] arranged according to flat or curved sheets comprising multiple regularly distributed compartments [FIG. 1 is a top plan view drawing of a tank 100 according to one embodiment of the present invention. The tank 100 is divided into twelve compartments 101 by compartment dividers 102. The compartments 101 are further divided into forty-eight sub-compartments 103 by sub-compartment dividers 104 [0066]] for the purpose of providing flat cages with multiple regularly distributed compartments that allow researchers to accommodate more fish and isolate fish from each other and save valuable space and water in the research laboratory by housing the fish in appropriately sized compartments rather than in oversized tanks.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the the system taught by Yoon in view of Eng to include cages arranged according to flat or curved sheets comprising multiple regularly distributed compartments as taught by Castranova because doing so would have provided flat cages with multiple regularly distributed compartments that allow researchers to accommodate more fish and isolate fish from each other and save valuable space and water in the research laboratory by housing the fish in appropriately sized compartments rather than in oversized tanks. 
b. Regarding claim 9, Yoon in view of Eng teaches (references to Yoon) the system according to claim 1, wherein the system comprises at least two cages comprising multiple of the plurality of compartments regularly distributed in front of the observation point [a camera 50 installed at a side surface of the test chamber 10. And, the behavior information of the killifish (or medaka), i.e. the detector taken by the camera 50 [0026]] in the form of a matrix of rows and columns [As shown, there are provided two sets of test chamber 10 and each set has containing spaces 11 to contain a detector therein, the containing spaces 11 being divided into four. A partition wall 12 is formed between the containing spaces 11 of the test chamber 10 [0022]].
Yoon in view of Eng does not specifically teach cages arranged according to flat or curved sheets each sheet multiple compartments regularly distributed in the form of a matrix of rows and columns. Castranova teaches cages 100 [a multitude of tanks 100 [0082]] arranged according to flat or curved sheets comprising multiple regularly distributed compartments in the form of a matrix of rows and columns [FIG. 1 is a top plan view drawing of a tank 100 according to one embodiment of the present invention. The tank 100 is divided into twelve compartments 101 by compartment dividers 102. The compartments 101 are further divided into forty-eight sub-compartments 103 by sub-compartment dividers 104 [0066]] for the purpose of providing flat cages with multiple regularly distributed compartments that allow researchers to accommodate more fish and isolate fish from each other and save valuable space and water in the research laboratory by housing the fish in appropriately sized compartments rather than in oversized tanks.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the the system taught by Yoon in view of Eng to include cages arranged according to flat or curved sheets comprising multiple regularly distributed compartments in the form of a matrix of rows and columns as taught by Castranova because doing so would have provided flat cages with multiple regularly distributed compartments that allow researchers to accommodate more fish and isolate fish from each other and save valuable space and water in the research laboratory by housing the fish in appropriately sized compartments rather than in oversized tanks.

9. 	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yoon et al. (US Patent Publication 2009/0262344) in view of Eng et al. (US Patent Publication 2012/0086802) as applied to claim 1 above, and further in view of Guridi (US Patent Publication 2013/0180042).
a. Regarding claim 8, Yoon in view of Eng teaches (references to Yoon) the system according to claim 1, wherein the at least two cages comprise a first cage and a second cage 10 [As shown, there are provided two sets of test chamber 10 [0022]] and the system has a cube shape. 
Yoon in view of Eng does not specifically teach the first cage, second cage, and third cage each define a respective side of the cube shape. Guridi teaches first cage 108, second cage 108, and third cage 112 each define a respective side of the cube shape [live fish aquariums 116, 120 at the walls 108 and/or floor 112 [0086]; the entire floor 112 comprises a live aquarium housed behind a transparent barrier such as an acrylic or glass wall [0088]] for the purpose of providing a first cage and second cage at the walls and a third cage at the floor housed behind a transparent acrylic or glass walls to allow observation of living organisms visible behind the transparent walls.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Yoon in view of Eng to include the first cage, second cage, and third cage each define a respective side of the cube shape as taught by Guridi because doing so would have provided a first cage and second cage at the walls and a third cage at the floor housed behind a transparent acrylic or glass walls to allow observation of living organisms visible behind the transparent walls.

Response to Arguments
10.	Applicant’s arguments from the response filed on 05/27/2022, see pages 4-5, with respect to the rejection of claim 1 under 35 U.S.C 102 have been fully considered and are not persuasive. Applicant argues:
1.)	Eng does not teach that the confinement structures 14, 15 could be used together or in cooperation with any other confinement structures. Because Eng does not teach multiple confinement structures 14, 15 coexisting in a single system, the sides of either confinement structure 14, 15 are neither separators nor walls of separators that delimit between confinement structures. Thus, while “FIG. 2(b) shows a confinement structure 15 having its sides disposed at a small angle to a vertical direction, while FIG. 2(c) shows a confinement structure 14 having its sides disposed at a larger angle to the vertical direction” as described in Eng’s paragraph [0077], the “sides” of the structures 14, 15 are not “a wall of the first separator” or “a wall of the second separator” because Eng does not teach any plurality of coexisting confinement structures 14, 15 that could be separated or delimited by a first and second separator. Because Eng only teaches that either confinement structure 14, 15 may be used individually, Eng does not teach “separators each being aligned along a different respective convergence line among a plurality of convergences lines that meet at the observation point.”
Examiner respectfully disagrees. The rejections are based on combination of the Yoon and Eng references. Yoon teaches at least two cages 10 [As shown, there are provided two sets of test chamber 10 [0022]] each cage 10 comprising a plurality of compartments 11 next to each other on the observation side [FIG. 2] and delimited between by separators 12 between two adjacent compartments comprising a first separator and a second separator [Each test chamber 10 is provided with four containing spaces 11 and the partition walls 12 are installed between respective containing spaces 11 [0026]]. Eng teaches a wall of the first separator being inclined with respect to a wall of the second separator so that the walls [sides disposed at an angle to a vertical direction [0077]] of the separators of compartment 14 or 15 are closer together in the direction of the observation side [FIG. 2( b) shows a confinement structure 15 having its sides disposed at a small angle to a vertical direction, while FIG. 2( c) shows a confinement structure 14 having its sides disposed at a larger angle to the vertical direction. Both confinement structures approximate a field of view of the imaging device 7, with confinement structure 14 being identical to the filed of view for a particular static set-up. As can be seen from FIGS. 2( e) and 2(f) respectively, the effect of perspective is largely eliminated in both cases. The top imaging device 7 is able to zoom in and the fish 22 appear larger as compared to the view in FIG. 2( d), hence more details can be observed [0077]], said separators each being aligned along a different respective convergence line among a plurality convergence lines that meet at the observation point and the observation sides are substantially perpendicular to each other [Video data can be obtained from both the top imaging device 7 and the side imaging device 11; FIG. 1( b), 1(c) [0076]].  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is noted that the feature upon which applicant relies (i.e., “a wall of the first separator” and “a wall of the second separator”) has been given its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner respectfully disagrees with applicant’s interpretation of, “separator,” which states/seems to imply that a separator must “delimit between confinement structures” “coexisting in a single system”. However, the specification is silent as to separators that must delimit between confinement structures coexisting in a single system; the specification does not prohibit such an interpretation; therefore, Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY R LARSEN/             Examiner, Art Unit 3643